DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 08/04/2020, in which claims 1-20 are presented for examination, wherein claims 1, 10 are recited in independent form. The present Application is a Continuation of Application PCT/CN2018/075997 with a filing date of 02/09/2018.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20160198457 to Chu et al (hereinafter d1) in view of United States Patent Application Publication US-20120314672 to Chen (hereinafter d2).
 	 Regarding claim 1, as to the limitation “A triggering retaining method, implemented by user equipment, the trigger retaining method comprising:”d1 teaches a system including a UE (see d1 Fig. 4) which implements a method (see d1 Fig. 2) regarding triggers (see d1 para. 0054);
as to the limitations “generating a media access control protocol data unit (MAC PDU) according to received uplink (UL) resource allocation indication information; and in response to determining that the MAC PDU comprises a buffer status report (BSR), cancelling the BSR and/or a scheduling request (SR), for which triggering is retained, after a first predetermined duration, wherein the first predetermined duration is from a timing, at which it is determined that the MAC PDU comprises the BSR to the timing at which the MAC PDU is transmitted according to the uplink resource allocation indication information for a first service” d1 discloses generating a MAC PDU (see d1 Fig. 2 steps 205-206 para. 0057-0059) canceling a BSR/SR (see d1 Fig. 2 step 210 para. 0063; step 216 para. 0069); however, d1 does not appear to explicitly disclose “cancelling the BSR and/or a scheduling request (SR), for which triggering is 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of cancelling the BSR and/or a scheduling request (SR), for which triggering is retained, after a first predetermined duration, wherein the first predetermined duration is from a timing, at which it is determined that the MAC PDU comprises the BSR to the timing at which the MAC PDU is transmitted according to the uplink resource allocation indication information for a first service as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the 
Regarding claim 2, as to the limitation “the triggering retaining method according to claim 1, further comprising: retaining the triggering of at least one of the BSR or the SR within the first predetermined duration by retaining triggering of at least one of a BSR or a SR for a second service within the first predetermined duration” d1 in view of d2 discloses retaining triggering of at least one of BSR and SR for a second service wherein d2 discloses Step 401: network element 2 receives a CB uplink grant sent by network element 1 to indicate network element 2 to transmit new data on the Uplink Shared Channel (UL-SCH); the retxBSR_Timer is not restarted by network element 2 at that moment; the method for network element 2 to receive the CB uplink grant from network element 1 is that: network element 2 acquires the CB 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of cancelling the BSR and/or a scheduling request (SR), for which triggering is retained, after a first predetermined duration, wherein the first predetermined duration is from a timing, at which it is determined that the MAC PDU comprises the BSR to the timing at which the MAC PDU is transmitted according to the uplink resource allocation indication information for a first service as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improves issues that the influence on the UE due to the failure of the BSR transmission is relatively great when a BSR is transmitted by occupying the CB uplink resources in the prior art as is suggested by d2 (see d2 para. 0038).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving issues that the influence on the UE due to the failure of the BSR transmission is relatively great when a BSR is transmitted by occupying the CB uplink resources without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the 
Regarding claim 10, as to the limitation “A triggering retaining apparatus, implemented by user equipment, the triggering retaining apparatus comprising: a processor; and memory configured to store instructions executable by the processor, wherein the processor is configured to:”d1 teaches a system including a UE including processor, memory which stores instructions to control the device (see d1 Fig. 4) which implements a method (see d1 Fig. 2) regarding triggers (see d1 para. 0054);
as to the limitations “generate a media access control protocol data unit (MAC PDU) according to received uplink resource allocation indication information; and in response to determining that the MAC PDU comprises a buffer status report (BSR), cancel the BSR and/or a scheduling request (SR), for which triggering is retained, after a first predetermined duration, wherein the first predetermined duration is from a timing, at which it is determined that the MAC PDU comprises the BSR to the timing at which the MAC PDU is transmitted according to the uplink resource allocation indication information for a first service” d1 discloses generating a MAC PDU (see d1 Fig. 2 steps 205-206 para. 0057-0059) canceling a BSR/SR (see d1 Fig. 2 step 210 para. 0063; step 216 para. 0069); however, d1 does not appear to explicitly disclose “cancelling the BSR and/or a scheduling request (SR), for which triggering is retained”, attention is directed to d2 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication which discloses cancelling the BSR and/or a scheduling request (SR), for which triggering is retained, after a first predetermined duration, wherein the first predetermined 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of cancelling the BSR and/or a scheduling request (SR), for which triggering is retained, after a first predetermined duration, wherein the first predetermined duration is from a timing, at which it is determined that the MAC PDU comprises the BSR to the timing at which the MAC PDU is transmitted according to the uplink resource allocation indication information for a first service as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improves issues that the influence on the UE due to the failure of the BSR transmission is relatively great when a BSR is transmitted by occupying the CB uplink resources in the prior art as is suggested by d2 (see d2 para. 0038).  D2 is related to d1 in 
Regarding claim 11, as to the limitation “The triggering retaining apparatus according to claim 10, wherein the processor is further configured to: retain triggering of at least one of a BSR or a SR for a second service within the first predetermined duration” d1 in view of d2 discloses retaining triggering of at least one of BSR and SR for a second service wherein d2 discloses Step 401: network element 2 receives a CB uplink grant sent by network element 1 to indicate network element 2 to transmit new data on the Uplink Shared Channel (UL-SCH); the retxBSR_Timer is not restarted by network element 2 at that moment; the method for network element 2 to receive the CB uplink grant from network element 1 is that: network element 2 acquires the CB uplink grant at the downlink control channel according to a Contention Based Radio Network Temporary Identity (CB-RNTI) indication; the information of the CB uplink resources, e.g. resource block information, and modulation coding manner information, etc., is contained in the CB uplink grant. Step 402: network element 2 forms the MAC PDU, does not restart the PeriodicBSR_Timer and the retxBSR_Timer at the moment, and cancels all triggered 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 
Regarding claim 18, as to the limitation “A communication system implementing the method of claim 1”d1 teaches a system including a UE including processor, memory which stores instructions to control the device (see d1 Fig. 4) which implements a method (see d1 Fig. 2) regarding triggers (see d1 para. 0054); d1 discloses generating a MAC PDU (see d1 Fig. 2 steps 205-206 para. 0057-0059) canceling a BSR/SR (see d1 Fig. 2 step 210 para. 0063; step 216 para. 0069); however, d1 does not appear to explicitly disclose “cancelling the BSR and/or a scheduling request (SR), for which triggering is retained”, attention is directed to d2 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication which discloses cancelling the BSR and/or a scheduling request (SR), for which triggering is retained, after a first predetermined duration, wherein the first predetermined duration is from a timing, at which it is determined that the MAC PDU comprises the BSR to the timing at which the MAC PDU is transmitted according to the uplink resource allocation 
as to the limitation “comprising a mobile terminal, wherein upon it is determined that the MAC PDU includes the BSR or it is determined that the MAC PDU includes all data to be transmitted but does not include a BSR, the mobile terminal is configured to determine at least one of: that cancellation of the BSR is not required, so that triggering of the BSR is retained within the first predetermined duration; and that cancellation of the SR is required, so that triggering of the SR is retained within the first predetermined duration” d1 in view of d2 discloses cancelling the BSR and/or a scheduling request (SR), for which triggering is retained, after a first predetermined duration, wherein the first predetermined duration is from a timing, at which it is determined that the MAC PDU comprises the BSR to the timing at which the MAC PDU is transmitted according to the uplink resource allocation indication information for a first service wherein d2 discloses Step 401: network element 2 receives a CB uplink grant sent by network element 1 to indicate network element 2 to transmit new data on the Uplink Shared Channel (UL-SCH); the retxBSR_Timer is not restarted by network element 2 at that moment; the method for network element 2 to receive the CB uplink grant from network element 1 is that: network element 2 acquires the CB uplink grant at the downlink control channel according to a Contention Based Radio Network Temporary Identity (CB-RNTI) indication; the information of the CB uplink resources, e.g. resource block information, and modulation coding manner information, etc., is contained in the CB uplink grant. Step 402: network element 2 forms the MAC PDU, does not restart the PeriodicBSR_Timer and the retxBSR_Timer at the moment, and cancels all triggered BSRs; [0088] the MAC PDU is formed by network element 2 according to the uplink resources in Step 401; when the uplink resources are sufficient to accommodate all pending data, but insufficient to accommodate the BSR MAC CE and the subheader corresponding to the BSR MAC CE, the MAC PDU may not contain the BSR MAC CE, and only contains all pending data; at that moment, since all pending data has been transmitted by the MAC PDU, network element 1 can learn the quantity of the pending data of network element 2 even if the BSR MAC CE is not transmitted, i.e. network element 2 has no pending data at the moment; when the uplink resources are insufficient to accommodate all pending data, or when the uplink resources are sufficient to accommodate all pending data while accommodating the BSR MAC CE and the subheader corresponding to the BSR MAC CE, the MAC PDU then contains the BSR MAC CE; at that moment, network element 1 can learn the quantity of the pending data of network element 2 according to the information in the BSR MAC CE. In this step, network element 2 does not restart the BSR-related timer (e.g. the PeriodicBSR_Timer and the retxBSR_Timer). Because of the conflict caused by the situation that the CB resources are to be occupied by multiple network elements, the probability of success of the BSR transmission by occupying the CB uplink grant is lower than probability of success of the BSR transmission by occupying the dedicated uplink resources. When the BSR transmission by occupying the CB uplink grant fails, not to restart the BSR-related timer can make the timer time out sooner, thus re-triggering the periodic BSR (if the PeriodicBSR_Timer times out) or the regular BSR (if the retxBSR_Timer times out) as early as possible (see d2 Fig. 4 para. 0085-0089).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of cancelling the BSR and/or a scheduling request (SR), for which triggering is retained, after a first predetermined duration, wherein the first predetermined duration is from a timing, at which it is determined that the MAC PDU comprises the BSR to the timing at which the MAC PDU is transmitted according to the uplink resource allocation indication information for a first service as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improves issues that the influence on the UE due to the failure of the BSR transmission is relatively great when a BSR is transmitted by occupying the CB uplink resources in the prior art as is suggested by d2 (see d2 para. 0038).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known .

Allowable Subject Matter





Claims 3-9, 12-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140064219 A1 to Quan; Wei et al. discloses sending a BSR. The method includes: if an LCG logical channel meets a regular BSR trigger condition, triggering a first regular BSR; or if a BSR retransmission timer expires, and any LCG logical channel has transmittable data, triggering a second regular BSR; if the LCG logical channel triggering the first regular BSR meets a non-transmittable condition, canceling the first regular BSR; or if all LCG logical channels meet a non-transmittable condition after the second regular BSR is triggered, canceling the second regular BSR; and if an uplink transmission resource is available in a current TTI, and the first or second regular BSR that is triggered but not canceled exists, sending a BSR MAC CE by using the uplink transmission resource. The disclosed method prevents a UE from generating and reporting meaningless BSR MAC CEs, and thereby saves transmission resources.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643